Citation Nr: 0815574	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for major depression 
(claimed as a nerve disorder) to include as associated with 
chemical exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Louisville, Kentucky, which denied service connection 
for major depression (claimed as a nerve disorder) to include 
as associated with chemical exposure.

The veteran requested a hearing before the Board in his May 
2006 VA Form 9.  The RO scheduled a video hearing for August 
2007, but the veteran failed to appear.  Thereafter, the 
veteran's representative submitted a letter requesting that 
the claim be certified for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that while stationed at the Edgewood 
Arsenal, Maryland (now a part of the Aberdeen Proving 
Grounds) from 1954 to 1956, he was exposed to nerve gas and 
various other chemical agents.  He claims that he has a 
current nerve disorder that is attributable to his inservice 
chemical exposure.  After a thorough review of the claims 
folder, the Board finds that the record is not sufficiently 
developed to ensure an informed decision.  

As an initial matter, the Board notes that under the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to assist 
veterans to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In this case, a review of the claims file reveals that the 
veteran's service medical records were likely destroyed, 
presumed to have been lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  VA has a heightened duty to assist in these 
cases.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005).  

The Board further notes that VA has established specific 
procedures for the development of all claims alleging disease 
or injury as a result of participation in chemical or 
biological testing.  Veterans Benefits Administration (VBA) 
Fast Letter 02-24 (September 26, 2002).  Specifically, VBA 
Fast Letter 02-24 requires, inter alia, an attempt to verify 
a veteran's participation in chemical or biological testing. 

In August 2006, the Under Secretary for Health issued an 
information letter addressing the potential health effects 
among veterans involved in military chemical warfare agent 
experiments.  See IL 10-2006-010 (Aug. 14, 2006).  The letter 
stated that more recently the focus was on experiments 
conducted at the U.S. Army Laboratories, Aberdeen Proving 
Ground, Edgewood, Maryland (Edgewood-Aberdeen), which 
involved at least 6,700 "soldier volunteers" exposed from 
about 1955 to 1975 to more than 250 different agents.

The information letter also provided that VA health care 
providers treating veterans who may have been exposed to 
chemical warfare agents as part of human experiments 
conducted by DoD can refer to the literature described in the 
document "Chemical Warfare Agent Experiments Among U.S. 
Service Members," available on VA's website at: 
www1.va.gov/environagents/docs/Revised_USH_IL_ 
Attachment_Military_Human_Subjects_Experiments.pdf.  

The August 2006 letter further stated that VBA was currently 
focusing its outreach letter writing campaign on the veterans 
who had been exposed to chemical agents as part of the 
Edgewood-Aberdeen experiments.  A copy of the notification 
letter, along with the accompanying Fact Sheet and Frequently 
Asked Questions (FAQs), sent to veterans is available on VA's 
website at: www1.va.gov/environagents/docs/ VBA_Edgewood-
Aberdeen_Letter_DoD_Fact_Sheet_7-6-06.pdf.  According to the 
FAQs, the DoD was currently in the process of populating its 
third exposure database, the Edgewood Arsenal Chemical Agent 
Exposure Studies Database (1955-1975).  

As noted above, the veteran claims he was exposed to nerve 
gas and other chemicals at Edgewood Arsenal.  His DD-214 form 
shows that his military occupational specialty (MOS) was 
decontamination specialist.  There are no service personnel 
records available to verify that he had indeed been assigned 
to Edgewood Arsenal and exposed to chemicals.  

The record reflects that the veteran previously filed an 
unrelated service connection claim, contending he had been 
used as a guinea pig for chemical tests at Army Chemical 
Center in Edgewood, Maryland.  See Statement in Support of 
Claim, July 1989.  The Board notes that this claim was filed, 
and the supporting lay statements made, in 1989, long before 
DoD had released any information about the Edgewood-Aberdeen 
experiments.

There is no indication from the record that the veteran has 
been contacted as a test participant as part of VBA's 
outreach letter writing campaign, pursuant to the Under 
Secretary for Health Information Letter 10-2006-010.  Nor 
does it appear that there has been an attempt to verify 
whether the veteran is documented as a participant in the 
Edgewood-Aberdeen experiments.  Therefore, on remand the AOJ 
should contact the holder of the Edgewood Arsenal Chemical 
Agent Exposure Studies Database (1955-1975) to find out if 
the veteran is listed (or, if population of the database is 
not yet complete, could be listed), as a participant in the 
database.  

The Board also finds it necessary for a VA medical 
examination to be conducted.  On remand, the AOJ should 
provide the veteran with a complete VA examination in 
accordance with the Under Secretary for Health Information 
Letter 10-2006-010.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should prepare a letter to the 
U.S. Army Edgewood Chemical Biological 
Center (ECBC) at Aberdeen Proving Ground, 
and/or any other government agencies 
involved with populating the Edgewood 
Arsenal Chemical Agent Exposure Studies 
Database (1955-1975).  The letter should 
explain that the veteran is seeking 
service connection for a nerve disorder as 
a result of exposure to chemicals while 
performing duties at Chemical Research and 
Development Laboratories, Edgewood 
Arsenal, Maryland from 1964 to 1966.  The 
letter should also ask whether the veteran 
can be verified as a participant in the 
Edgewood-Aberdeen experiments.

2.	The veteran should be scheduled for a 
thorough VA medical examination to 
determine whether he has major depression 
(or other psychiatric disability) that is 
attributable to service.  The examination 
must be performed in accordance with the 
Under Secretary for Health Information 
Letter 10-2006-010, dated August 14, 2006, 
and entitled "Potential Health Effects 
Among Veterans Involved In Military 
Chemical Warfare Agent Experiments 
Conducted From 1955 to 1975."  When 
scheduling the examination, the AOJ must 
specifically note that the examination 
should be performed in accordance with the 
aforementioned information letter.  The 
AOJ must also advise the examiner to refer 
to the document "Chemical Warfare Agent 
Experiments Among U.S. Service Members," 
available on VA's website at: 
www1.va.gov/environagents/docs/Revised_USH
_IL_Attachment_Military_Human_Subjects_Exp
eriments.pdf.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  (a) The 
examiner should list any current 
psychiatric diagnoses manifested by the 
veteran; (b) For any such diagnosis, the 
examiner should render an opinion as to 
whether the currently diagnosed disorder 
is at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
related to the veteran's military service, 
including as a result of exposure to 
chemical agents during the Edgewood-
Aberdeen experiments, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).

3.	Thereafter, the AOJ should readjudicate 
the claim for service connection for major 
depression (claimed as a nerve disorder).  
The AOJ must process the veteran's claim 
in accordance with the Under Secretary for 
Health Information Letter 10-2006-010, 
entitled "Potential Health Effects Among 
Veterans Involved In Military Chemical 
Warfare Agent Experiments Conducted From 
1955 to 1975," and any VA directives 
affecting Edgewood-Aberdeen testing 
claims.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
applicable time to respond before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

